Name: 2002/958/EC: Council Decision of 28 November 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco derogating temporarily, as regards the importation into the Community of tomatoes originating in Morocco, from Agricultural Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part
 Type: Decision
 Subject Matter: European construction;  European Union law;  trade;  production;  Africa;  plant product;  international trade
 Date Published: 2002-12-10

 Avis juridique important|32002D09582002/958/EC: Council Decision of 28 November 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco derogating temporarily, as regards the importation into the Community of tomatoes originating in Morocco, from Agricultural Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part Official Journal L 333 , 10/12/2002 P. 0021 - 0022Council Decisionof 28 November 2002concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco derogating temporarily, as regards the importation into the Community of tomatoes originating in Morocco, from Agricultural Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part(2002/958/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 18 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part(1), hereafter referred to as the "Association Agreement", which has been in force since 1 March 2000, provides that from 1 January 2000, the Community and Morocco will assess the situation with a view to determining the liberalisation measures to be applied by the parties with effect from 1 January 2001. The Council has authorised the Commission to begin negotiations with the Kingdom of Morocco with a view to concluding a new agricultural agreement to follow on from the existing one, which would take the form of additional protocols to the Association Agreement.Article 2 of Protocol No 1 to the Association Agreement provides for the application to tomatoes originating in Morocco of an entry price level from which the specific customs duties will be reduced to zero, within the limits of the maximum quantities, periods and conditions stipulated in that Article and Article 3 of the said Protocol.(2) Council Regulation (EC) No 2264/2001 of 21 November 2001 introducing certain temporary autonomous concessions in the form of Community tariff quotas applicable to imports into the Community of tomatoes originating in the Kingdom of Morocco(2) lays down temporary measures concerning the tomatoes for the period from 1 November 2001 to 31 May 2002.(3) Consultations have taken place between the Community and Morocco under Article 2(6) of Protocol No 1 to the Association Agreement pending the conclusion of the comprehensive renegotiation of the agricultural protocols and in order to allow Morocco's traditional exports of tomatoes to the Community to continue without disturbing the Community market.(4) The outcome of these consultations is an Agreement in the form of an Exchange of Letters between the Community and the Kingdom of Morocco, which is attached to this Decision, providing for a temporary derogation from Protocol No 1 to the Association Agreement and introducing for the period from 1 October 2002 to 31 May 2003 only arrangements similar to those laid down in Regulation (EC) No 2264/2001.(5) The Agreement in the form of an Exchange of Letters provides that the Community reserves the right to terminate those arrangements if the negotiations in hand under Article 18 of the Association Agreement between the Community and the Kingdom of Morocco are not completed before 31 December 2002.(6) The measures necessary for implementing the arrangements contained in this Agreement in the form of an Exchange of Letters may be adopted by the Commission in accordance with Article 5(1) of Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries(3).(7) The Agreement in the form of an Exchange of Letters negotiated between the European Community and the Kingdom of Morocco should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco derogating temporarily, as regards the importation into the Community of tomatoes originating in Morocco, from the provisions of Agricultural Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 28 November 2002.For the CouncilThe PresidentB. Haarder(1) OJ L 70, 18.3.2000, p. 2. Agreement as amended by the Agreement in the form of an Exchange of Letters (OJ L 70, 18.3.2000, p. 206).(2) OJ L 305, 21.11.2001, p. 20.(3) OJ L 109, 19.4.2001, p. 2. Regulation as amended by Commission Regulation (EC) No 786/2002 (OJ L 127, 14.5.2002, p. 3).